17-22218-rdd       Doc 156        Filed 10/01/19 Entered 10/01/19 16:43:58                   Main Document
                                                Pg 1 of 20


LaMONICA HERBST & MANISCALCO, LLP                                    Relates to a Hearing: October 4, 2019 at 10:00 a.m.
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
Salvatore LaMonica, Esq.
Holly R. Holecek, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                               Chapter 7

RS OLD MILL, LLC,                                                    Case No.: 17-22218 (RDD)

                           Debtor.
-----------------------------------------------------------x
 REPLY IN FURTHER SUPPORT OF CHAPTER 7 TRUSTEE’S MOTION APPROVING
  SETTLEMENT BETWEEN CHAPTER 7 TRUSTEE AND SUFFERN PARTNERS LLC
        AND SALE OF PROPERTIES IN ACCORDANCE WITH STIPULATION OF
                 SETTLEMENT AND OMNIBUS RESPONSE TO OBJECTIONS

TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE

        Marianne T. O’Toole (“Trustee”), as Chapter 7 Trustee of the estate of RS Old Mill, LLC

(“Debtor”), submits this reply in further support of the Trustee’s motion (“Motion”)1 [Dkt. No.

138], pursuant to 11 U.S.C. §§105(a), 363(b)(1) and 363(m) (“Bankruptcy Code”), and Rules

2002(a)(2), 2002(a)(3), 6004(a), 6004(h) and 9019(a) of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), seeking the Court’s approval of a settlement between the

Trustee and Suffern Partners LLC (“Suffern”) and the sale of certain real properties to RS Old

Mills RD LLC nunc pro tunc to September 5, 2017 in accordance with the stipulation of

settlement annexed to the Motion as Exhibit A (“Stipulation”) and in omnibus response to the

objections to the Motion (collectively, “Objections”) filed on behalf of: (i) the United States

Trustee (“UST Objection”) [Dkt. No. 145]; (ii) Yehuda Salamon (together, “Salamon

Objections”) [Dkt. Nos. 149, 154]; (iii) Romaro LLC (“Romaro Objection”) [Dkt. No. 150]; (iv)


1
        Defined terms not otherwise defined herein shall have the same meanings ascribed to them in the Motion.
17-22218-rdd     Doc 156     Filed 10/01/19 Entered 10/01/19 16:43:58          Main Document
                                           Pg 2 of 20


Beauty Brags (“Beauty Brags Objection”) [Dkt. No. 151]; (v) El City (“El City Objection”) [Dkt.

No. 152]; and (vi) Ell City LLC (“Ell City Objection”) [Dkt. No. 153]. In support of the Reply,

the Trustee sets forth and represents as follows:

                                PRELIMINARY STATEMENT

       The commencement of a Chapter 11 case creates an estate and, pursuant to section

1107(a) of the Bankruptcy Code, the debtor-in-possession is charged with performing all of the

functions and duties of a trustee under section 1106 of the Bankruptcy Code. Courts have held

that debtors-in-possession and those who control them owe fiduciary duties to the bankruptcy

estate. See, e.g., In re N. Beef Packers Ltd. P’ship, No. 13-10118, 2017 Bankr. LEXIS 4566, at

*15-16 (Bankr. D.S.D. Jan. 5, 2017). Counsel to debtors-in-possession may also owe fiduciary

duties to the estate that are separate and independent from the debtor-in-possession. See, e.g.,

ICM Notes , Ltd. v. Andrews & Kurth, L.L.P., 278 B.R. 117 (S.D. Tex. 2002) (aff’d In re ICM

Notes, 2003 U.S. App. LEXIS 4219 (5th Cir. Tex., Mar. 11, 2003)).

       In this case, there can be no doubt that there were many irregularities during the Chapter

11 period including, but not limited to, the engagement of professionals without Orders of the

Court, the transfer of the Properties without an Order of the Court and the payment of Chapter 11

professional fees without fee applications or Orders of the Court. What is clear, however, is that

everyone involved, including Yehuda Salamon (“Salamon”), the 100% owner of then Debtor-in-

possession, and the Debtor’s multiple counsels, including Michael Levine, Esq. (“Levine”) (who

is now representing Salamon individually), were well aware that: (i) Suffern took title to the

Properties; and (ii) Suffern obtained a $33,000,000 loan that both funded the Debtor’s purchase of

the Properties from Novartis and Suffern’s purchase of the Properties from RS Old Mills RD

LLC. Any newly alleged conspiracy by Salamon and Levine is belied by documentary evidence




                                                    2
17-22218-rdd     Doc 156        Filed 10/01/19 Entered 10/01/19 16:43:58                     Main Document
                                              Pg 3 of 20


from 2017 when these transactions occurred. In fact, at or about the time of closing, Levine

opined that Bankruptcy Court approval of the Debtor’s sale of the Properties was not required.2

For his part, Salamon executed the Bargain and Sale Deed transferring title to the Properties from

the Debtor to RS Old Mills RD LLC and the corresponding RP-5217 form that was filed with

Rockland County. See Exhibit B.

       Salamon,      Levine     and     the    Debtor’s     various     counsels      were     intimately     and

contemporaneously involved in the transfer of the Properties. Salamon and Levine nevertheless

have the shameless audacity to assert now that the very transaction they orchestrated and

approved is “a highly irregular sales transaction,” Dkt. No. 154 at p. 2, ¶1, and “a carefully

calculated and engineered scheme to directly defraud this Court. . . . ,” id. at p. 3, ¶4 (emphasis in

original). Not only is this about-face inconsistent with prior representations made to this Court

and contrary to the debtor-in-possession and counsels’ fiduciary duties to this bankruptcy estate, it

is inequitable and unfair to the legitimate creditors of the Debtor.

       Plain and simple, the current dispute is about ownership of equity in Suffern. Indeed,

annexed as Exhibit C is a copy of an August 31, 2017 agreement (“Suffern Equity Agreement”)

between, among others, Suffern, Goldie Reisman (“Reisman”) and Lone Pine Associates LLC

(“LPA”) which, upon information and belief, is an entity formed on or about August 30, 2017 by

or at the direction of Salamon to hold his equity interest in Suffern. The Suffern Equity

Agreement outlines, inter alia, the mechanism by which LPA could acquire an ownership interest

in Suffern. See id. at pp. 5-6 (Ownership/Membership of Suffern/Capital Call Procedure).

Notably, the Suffern Equity Agreement: (i) was prepared for the Debtor’s signature by Salamon
2
       This is evidenced by, inter alia, an e-mail (ultimately sent by Debtor’s counsel of record approximately 2
       weeks prior to the closings on the Properties) to which Levine provided comments, including “Bankruptcy
       Court approval for these transactions is, therefor [sic], not required under the Bankruptcy Code.” See
       Exhibit A (emphasis added). Salamon, among others, is copied on Levine’s e-mail. See Exhibit A (Salamon
       testified that his e-mail address is yidel11219@gmail.com at the meeting of creditors, see Dkt. No. 142-2 at
       p. 30, line 21).


                                                       3
17-22218-rdd     Doc 156       Filed 10/01/19 Entered 10/01/19 16:43:58                   Main Document
                                             Pg 4 of 20


and was changed, by hand, to RS Old Mills RD LLC by Avrohom Kaufman who is, upon

information and belief, Salamon’s brother-in-law; (ii) lists Thomas Landrigan (“Landrigan”) as

counsel to the Debtor and provides that his law firm, Cohen, LaBarbera & Landrigan, LLP, is to

act as escrow agent; (iii) lists Levine’s firm, Levine & Associates, P.C., as counsel to LPA; and

(iv) was executed by David Salamon, Salamon’s son, on behalf of LPA. See id. at p. 1; §9.4 (iii)

and (iiii); and p. 10. The Suffern Equity Agreement provides that: (i) Suffern will purchase the

Properties from RS Old Mills Road LLC for $30,000,000 (which is what occurred); (ii) Suffern

will obtain a loan from CPIF Lending LLC (“CPIF”) in the principal amount of $33,000,000

(which is what occurred); and (iii) as additional collateral, Reisman will give CPIF a first

mortgage to separate parcel of real property in Brooklyn, New York that she owns (which

occurred). See id. at pp. 1-2. The Suffern Equity Agreement provides that as collateral to provide

protection to Reisman, LPA will, inter alia, provide certain collateral, including a note to Galster

Funding with a face value of $6,500,000 that will be paid off (which did not occur).3 See id. at

§(b)(vi). The Suffern Equity Agreement expressly provides that $15,974,823.11 will be used to

pay Novartis the balance of the purchase price for the Debtor’s acquisition of the Properties

(which occurred). See id. at p. 3, §(i). Disputes under the Suffern Equity Agreement were to be

decided by Rabbi Rottenberg (while the specifics are unknown, the parties were before the

Rabbinical Court on these issues for more than a 1 year after the closing on the Properties and

while the Debtor’s Chapter 11 case lay dormant between December 15, 2017 and March 28,

2019, see Dkt. No. 142-1 at lines 1:9). See id. at §9.12.




3
       According to a complaint filed by Mark Frankel as Plan Administrator for 4921 12th Avenue LLC against,
       among others, Salamon and his son, David Salamon in the United States Bankruptcy Court for the Eastern
       District of New York, no portion of the $6,500,000 loan was repaid. See, generally, Bankr. E.D.N.Y., Adv.
       Pro. No. 19-1120-CEC, Dkt. No. 1.


                                                      4
17-22218-rdd     Doc 156      Filed 10/01/19 Entered 10/01/19 16:43:58          Main Document
                                            Pg 5 of 20


       Upon her appointment in June 2019, the Trustee commenced an expansive investigation

into the Debtor’s financial affairs and the facts and circumstances surrounding the transfers of the

Properties. Among other things, the Trustee and counsel reviewed thousands of pages of

documents, including all pleadings filed in this case and the adversary proceeding commenced on

March 29, 2019 by unretained counsel on behalf of the Debtor, documents turned over by Levine,

documents turned over by Suffern, land records and Secretary of State filings. The Trustee and

her counsel met with Salamon and his counsel, including Levine, Kevin Nash, Esq. (“Nash”), and

Gary Ginsberg, Esq., and Suffern and its counsel. The Trustee and/or her counsel participated in

conference calls with Debtor’s counsel of record, Salamon’s counsels, CPIF’s counsel, LPA’s

former counsel, and others. Trustee’s counsel conducted the Bankruptcy Rule 2004 examination

of Treff & Lowy PLLC by Joseph Treff, Esq. (“Treff”) and participated in the examination of

David Fleischmann, Esq. (“Fleischmann”). The Trustee also examined Salamon under oath at a

lengthy meeting of creditors. See Dkt. No. 142 (transcript).

       While the UST Objection and Salamon Objections infer that the Trustee’s investigation

was insufficient to reach the proposed resolution with Suffern, the Trustee and counsel analyzed

all of the facts and circumstances surrounding the Debtor’s acquisition of title to the Properties,

the Debtor’s transfer of title to the Properties to RS Old Mills RD LLC and RS Old Mills RD

LLC’s subsequent transfer of title to the Properties to Suffern. The Debtor, Debtor’s counsels

(including Levine) and Salamon were well aware of and intimately involved in these transactions.

While other aspects of the Trustee’s investigation are ongoing, the Trustee concluded in her best

business judgment that the settlement embodied in the Stipulation is fair, reasonable and in the

best interests of the Debtor’s estate.




                                                 5
17-22218-rdd      Doc 156        Filed 10/01/19 Entered 10/01/19 16:43:58                       Main Document
                                               Pg 6 of 20


       Under the Stipulation, a $2,500,000 Claim Fund is established for the payment of all

administrative and/or allowed claims against the Debtor’s estate, which $2,500,000 was paid to

the Trustee.4 In exchange, the Trustee agreed to seek section 363(m) approval of the Debtor’s

2017 transfer of the Properties to RS Old Mills RD LLC and to release with prejudice any claim

of the Debtor against Suffern with respect to Suffern’s title to the Properties. No other claims are

waived or released under the Stipulation. Thus, to the extent improprieties occurred before the

Trustee’s appointment, the United States Trustee may pursue its claims and the Trustee may

pursue other claims.5 Likewise, to the extent there is a dispute among equity in Suffern, the

parties can continue their fight in whatever other forum they chose.

       The only issue properly before this Court is approval of the Stipulation between the

Trustee and Suffern, including approval of the Debtor’s transfer of the Properties to RS Old Mills

RD LLC. The Trustee’s business judgment was sound and reasonably exercised when entering

into the Stipulation. There is nothing in the Objections that causes the Trustee to alter her business

judgment. In fact, the intensity, volume and detail of the Salamon Objections reinforces the

Trustee’s decision to enter into the Stipulation and leave the state court to resolve what is clearly

an equity dispute over the ownership of Suffern. The agreement embodied in the Stipulation falls

well above the lowest point in the range of reasonableness and should be approved.




4
       The Trustee notes that, while the claims register currently reflects filed claims totaling $7,500,000
       (excluding Suffern’s claims, duplicates and withdrawn or paid claims), the filed claims are inconsistent with
       the Debtor’s schedules, testimony and documentary evidence. Many recently-filed claims appear to be
       directly or indirectly against third parties including, but not limited to, Salamon and Suffern. See, e.g., claim
       17-1 filed by Continental Kosher Catering Inc. The Trustee reserves all rights and objections with respect to
       all claims filed.
5
       For example, Debtor’s retained counsel of record was paid $118,000 on September 13, 2017 without a
       corresponding fee application or Order of the Bankruptcy Court. See Dkt. No. 111 at p. 4, ¶18; 111-1 at p. 3.



                                                          6
17-22218-rdd     Doc 156        Filed 10/01/19 Entered 10/01/19 16:43:58                    Main Document
                                              Pg 7 of 20


                                SUPPLEMENTAL BACKGROUND6

       1.      By application filed on March 17, 2017, the Debtor sought to employ Pick &

Zabicki LLP as its counsel. See Dkt. No. 18. The application was signed by Yoel Kaufman, the

manager of the Debtor who also signed the Debtor’s voluntary petition. Compare id., with Dkt.

No. 1. The application includes a Lar Dan Affidavit by Piotr Marcinek (“Marcinek”) of Stealth

eCommerce Ltd. See Dkt. No. 18-2. By Order dated April 10, 2017, the application was

approved. See Dkt. No. 30.

       2.      By Order dated July 13, 2017 (“July 2017 Order”), the Court authorized and

approved the Debtor’s assumption of the Agreement of Sale and directed the Debtor to close

within ten (10) business days of the entry of the Order. See Dkt. No. 45.

       3.      By motion dated July 21, 2017 (“Bridgewater Motion”), Bridgewater Capital

Partners (“Bridgewater”) sought entry of an Order, inter alia, amending the July 2017 Order

and/or providing relief from the July 2017 Order for certain loan documents to be finalized. See

Dkt. No. 46.

       4.      On July 26, 2017, the Debtor filed a joinder to the Bridgewater Motion. See Dkt.

No. 50. On that same date, Novartis objected to the Bridgewater Motion. See Dkt. No. 51 (as

corrected on July 27, 2017 by Dkt. No. 52).

       5.      Following a contested hearing on July 27, 2017, see Dkt. No. 62, the Court issued

an Order on August 14, 2017 (“August 27 Order”) amending the July 2017 Order. See Dkt. No.

53. The August 27 Order provides that the Debtor and Novartis “shall close on the Agreement of

Sale . . . on or before August 17, 2017.” See id.



6
       The Trustee incorporates the procedural and factual background set forth in the Motion as if fully set forth
       herein.



                                                       7
17-22218-rdd     Doc 156     Filed 10/01/19 Entered 10/01/19 16:43:58            Main Document
                                           Pg 8 of 20


          6.    On August 16, 2017, Debtor’s counsel filed a letter requesting, inter alia, an

extension of the Debtor’s deadline to close. See Dkt. No. 56. On that same date, a letter was also

filed by Landrigan allegedly on behalf of the Debtor also requesting, inter alia, additional time for

the Debtor to close. See Dkt. No. 57.

          7.    On August 18, 2017, the Debtor filed a motion to enforce the Agreement of Sale

and compel specific performance by Novartis (“Motion to Compel”). See Dkt. No. 58. The

Motion to Compel was supported by a declaration of Salamon detailing, inter alia, the Debtor’s

and Bridgewater’s joint efforts to close with Novartis. See Dkt. No. 58-1.

          8.    On August 21, 2017, Novartis objected to the Debtor’s Motion to Compel and

argued, inter alia, that Novartis had reasonable doubts over the Debtor’s ability to close. See Dkt.

No. 59.

          9.    On August 23, 2017, Levine commented on a proposed e-mail concerning the

Debtor’s ability to sell the Properties and added that “Bankruptcy Court approval for these

transactions is, therefor, not required under the Bankruptcy Code.” See Exhibit A. On that same

date, Debtor’s counsel sent the revised e-mail to, among others, the title company and counsel to

Novartis. See Exhibit A.

          10.   On August 31, 2017, the Suffern Equity Agreement was at least partially executed.

See Exhibit C.

          11.   By Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of

September 1, 2017 and recorded on September 14, 2017, title to the Properties was transferred

from Novartis to the Debtor. See Exhibit D. The recorded deed was to be returned to Landrigan,

Debtor’s purported but unretained real estate counsel. See id. Salamon executed the RP-5217 on

behalf of the Debtor. See id. The Debtor has conceded that approximately $15,500,000 of the




                                                 8
17-22218-rdd     Doc 156       Filed 10/01/19 Entered 10/01/19 16:43:58                   Main Document
                                             Pg 9 of 20


funds used to close on the sale were provided by CPIF. See Adv. Pro. No. 19-8243, Dkt. No. 1 at

p. 27, ¶102.

       12.     By Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of

September 5, 2017 and recorded on September 14, 2017, title to the Properties was transferred

from the Debtor to an entity known as RS Old Mills RD LLC. See Exhibit B. Salamon executed

the deed and RP-5217 on behalf of the Debtor. See id.

       13.     By Bargain and Sale Deed With Covenant Against Grantor’s Acts dated as of

September 5, 2017 and recorded on September 14, 2017, title to the Properties was transferred

from non-debtor RS Old Mills RD LLC to Suffern. See Exhibit E. Avrohom Kaufman

(Salamon’s brother-in-law) executed the deed and RP-5217 on behalf of non-debtor RS Old Mills

RD LLC. See id.

       14.     Suffern secured a $33,000,000 loan from CPIF to purchase and develop the

Properties and the related mortgage was filed against the Properties on September 14, 2017. See

Exhibit F. Suffern also put up two income-generating properties in Brooklyn as additional

collateral to secure the funds needed to carry the Properties. See id. at pp. 2-3. Suffern’s principal

Reisman personally guaranteed the $33,000,000 loan from CPIF. See Exhibit G.

       15.     For purposes of clarity, it is important to note that, to lend the $33,000,000 to

Suffern, CPIF required additional property as collateral and a show of equity. Accordingly: (a)

Reisman gave CPIF a first mortgage to separate parcel of real property that she owns in Brooklyn,

New York; and (b) a $12,500,000 short-term loan was made and repaid within 3 days of the

closing.7


7
       As set forth more fully below, Treff testified at his Bankruptcy Rule 2004 examination and documentary
       evidence supports that $12,500,000 was borrowed by a third-party (Michael Bleich) from Treff’s client and
       returned within 3 days by Landrigan.



                                                      9
17-22218-rdd     Doc 156        Filed 10/01/19 Entered 10/01/19 16:43:58                   Main Document
                                             Pg 10 of 20


       16.     On October 2, 2017, more than 3 weeks after the Debtor through Salamon

transferred its title to the Properties to non-debtor RS Old Mills RD LLC, Levine sent an e-mail to

Landrigan and Douglas J. Pick, Esq. (“Pick”), a copy of which is annexed as Exhibit H. Levine’s

e-mail provides “I hope to conclude this tonight so that we can file the motion to dismiss the CH

11 case.” See id. Levine’s e-mail included a copy of an earlier message sent to, inter alia, counsel

to Suffern and members of Bridgewater that provides, inter alia, “[t]he only ‘nonsense’ that I see

is your client’s refusal to comply with its contractual obligations to convey the 65% membership

interest to my client or its designees.” See id. The attachment to Levine’s email is a document

titled Escrow Agreement among Reisman, David Salamon, the Debtor and Fleischmann. (as

escrow agent). See id. Schedule 3 to the Escrow Agreement is a proposed Consent Order

Dismissing Chapter 11 Case. See id.

       17.     By Supplemental Notice of Presentment dated November 7, 2017, the Debtor

noticed the presentment of a proposed consent Order dismissing its Chapter 11 case (“Proposed

Dismissal Order”). See Dkt. No. 71. The Proposed Dismissal Order was presented to the Court by

Debtor’s retained counsel and signed by all scheduled creditors of the Debtor8 and the United

States Trustee. See id. The Proposed Dismissal Order was never entered.

       18.     As evidenced by the e-mail chain annexed as Exhibit I, negotiations between

Levine and Fleischmann over the proposed Escrow Agreement continued through at least

December 2017. In an e-mail dated December 5, 2017, Levine indicated that “if the matter is

going to be settled (in lieu of the motion to dismiss [the Debtor’s] bankruptcy case being

withdrawn and other actions taken [sic]), we need to have a signed agreement by the 13th.” See id.


8
       It is worth noting that a “Peter” Marcinek signed the Proposed Dismissal Order for alleged creditor Romaro.
       See Dkt. No. 71 at p. 3. Upon information and belief Peter Marcinek is Piotr Marcinek who signed the Lar
       Dan affidavit in connection with Debtor’s counsel’s employment application and an Affirmation on behalf
       of LPA (as set forth more fully in paragraph 19 below).


                                                      10
17-22218-rdd     Doc 156     Filed 10/01/19 Entered 10/01/19 16:43:58               Main Document
                                          Pg 11 of 20


Upon information and belief, no agreement was reached and the parties were before the

Rabbinical Court.

        19.    On or about July 25, 2018, Marcinek filed an Affirmation in an action captioned

Lone Pine Associates, LLC v. ISSM Protective Services Inc. in the Supreme Court of the State of

New York, County of Rockland under Index No. 034447/2018 (“Marcinek Affirmation”). See

Exhibit J. Marcinek, who also executed the Lar Dan Affidavit in support of Debtor’s counsel’s

employment in this case, affirms that he is an agent of LPA. See id. at p. 1. According to the

Marcinek Affirmation, “[a] dispute presently exists between LPA and the record owner of the

[Properties], Suffern . . . regarding ownership percentages for the [Properties].” See id. at 1, fn 1.

The Marcinek Affirmation was notarized by Levine. See id. at p. 6. Levine was counsel to LPA in

that action.

        20.    On March 29, 2019, the Debtor commenced the adversary proceeding (“Adversary

Proceeding”) through unretained co-counsel, Levine and Nash against, among others, Suffern,

CPIF, Fleischmann and Landrigan. See, generally, Adv. Pro. No. 19-8243, Dkt. No. 1. Several

defendants (including Suffern and CPIF) filed motions to dismiss the Debtor’s Adversary

Proceeding. See id. at Dkt. Nos. 8, 13, 29.

        21.    At a hearing conducted on June 4, 2019, the Court determined that conversion of

the Debtor’s case to one under Chapter 7 of the Bankruptcy Code was in the best interests of

creditors. Serious allegations concerning the Debtor’s conduct during the Chapter 11 period were

raised including, inter alia, whether creditors of the Debtor’s estate were paid.

        22.    By Order dated June 5, 2019, the Court converted the Debtor’s case to a case under

Chapter 7 of the Bankruptcy Code on June 5, 2019. See Dkt. No. 102.




                                                 11
17-22218-rdd     Doc 156       Filed 10/01/19 Entered 10/01/19 16:43:58                   Main Document
                                            Pg 12 of 20


       23.     On June 7, 2019, the Trustee was appointed as Chapter 7 Trustee of the Debtor’s

estate. See Dkt. No. 103.

       24.     On July 10, 2019, Trustee’s counsel conducted the Bankruptcy Rule 2004

examination of Joseph Treff, Esq. (“Treff”). Treff testified, inter alia, that he represented a client

of his firm in connection with a short-term $12,500,000 loan his client made to Michael Bleich.

See Exhibit K (excerpts of transcript) at pp. 9, 13. Treff testified that his client was Accurate

Funding (exact name subject to verification) and that the individual involved with Accurate

Funding was Simon Ganz (“Ganz”). See id. at pp. 10-11. Treff testified that the $12,500,000 loan

plus a $500,000 origination fee for the loan was paid to him. See id. at pp. 25-26.

       25.     On July 15, 2019, the Trustee and her counsel attended the deposition of

Fleischmann. Fleischmann testified that he represented, among others, Suffern and Reisman in

connection with Suffern’s acquisition of the Properties. See Exhibit L (excerpts of transcript) at

pp. 16-17. Fleischmann identified, inter alia, 5 transfers from Treff & Lowy, PLLC each in the

amount of $2,100,000 and 1 transfer from Ganz for $2,000,000 (for a total of $12,500,000) on a

document titled “Flow Of Funds” attached to the Settlement Statement dated September 6, 2017.

See id. at pp. 55-56 and Exhibit M. Fleischmann testified, inter alia, that he recalled an entity

“something with the name Lone Pine” was involved in the deal. See Exhibit L at p. 63, lines

18:22. Fleischmann testified that Moshe Stern9 was directing the “Salamon side” of the

transaction, which included Salamon, David Salamon, Avrohom Kaufman and LPA, and that he

9
       Upon information and belief, Moshe Stern is also known Mark Stern and Moishe Stern and is no stranger to
       the courts, having been previously implicated in other mortgage fraud schemes and criminal matters.
       See, e.g., https://www.forbes.com/sites/nathanvardi/2010/11/02/the-man-who-personally-owes-citigroup-
       126-million/#2e46778d25e0 (last accessed October 1, 2019);
       https://www.lohud.com/story/news/local/westchester/2014/02/25/man-convicted-in-mortgage-fraud-
       orchestrated-by-monsey-resident-/5819805/ (last accessed October 1, 2019); http://www.totpi.com/monsey-
       fbi-informant-moshe-moses-stern-tied-rockland-county-judge-sherri-eisenpress/ (last accessed October 1,
       2019);https://www.lohud.com/story/news/local/rockland/2014/06/04/defense-lawyers-attack-monsey-
       informant-ny-pols-trial/9979897/ (last accessed October 1, 2019).



                                                     12
17-22218-rdd     Doc 156      Filed 10/01/19 Entered 10/01/19 16:43:58             Main Document
                                           Pg 13 of 20


was involved in discussions with them. See id. at pp. 64-65. When questioned about the Suffern

Equity Agreement and whether he recalled a change in the structure of the transaction where RS

Old Mills Road LLC came in as an intermediary, Fleischmann testified that “I don’t think there

was a change. I think that was the plan all along, to have an intervening party.” See id. at pp. 73-

74. Fleischmann further testified that “I think there was an agreement as to what should have

happened, which didn’t happen and the agreement is over” and went on to detail some of the

terms of the agreement. See id. at pp. 81-82.

       26.     On July 16, 2019, the Trustee conducted the 341(a) meeting of creditors. See,

generally, Dkt. No. 142-1. Salamon testified on behalf of the Debtor at the meeting of creditors.

See id. While initially Salamon testified that he did not know where the $2,500,000 deposit paid

to Novartis in connection with the Debtor’s purchase of the Properties came from, see id. at p. 12,

upon further questioning by the Trustee, Salamon testified that funds came from an account in the

name of his son, David Salamon, see id. at p. 44-45. Salamon further testified the $2,500,000

came from a closing on another piece of property that is subject to litigation in state court. See id.

       27.     It is the Trustee’s understanding that the $2,500,000 was paid from the $6,500,000

loan from Galster Funding, LLC (“Galster”) to 4921 12th Avenue LLC. Galster sued, among

others, Salamon, David Salamon and Salamon’s company, 4921 12th Avenue LLC, in the

Supreme Court of the State of New York, County of Kings, captioned Galster Funding, LLC v.

Yehuda Salamon, et al., under Index No. 520434/2016. Levine represents all defendants (except 1

bank) in that action. Galster alleged, among other things, that proceeds from its $6,500,000 loan

were used to purchase the Properties from Novartis. See, e.g., id. at NYCEF Doc. No. 308.

       28.     On or about December 20, 2018, a voluntary petition under Chapter 11 was filed

for defendant 4921 12th Avenue LLC in the United States Bankruptcy Court for the Eastern




                                                  13
17-22218-rdd     Doc 156      Filed 10/01/19 Entered 10/01/19 16:43:58                 Main Document
                                           Pg 14 of 20


District of New York. See Bankr. E.D.N.Y. Case No. 18-47256-CEC, Dkt. No. 1.10 The

$6,500,000 Galster loan is now the subject of a recently-commenced adversary proceeding in that

Chapter 11 case in which Salamon, his son David Salamon, and their companies, Yidel’s

Shopping Cart, Inc., E-Commerce Expand, LLC, Yidel’s Online Food Station, LLC, and

Riverstone, USA, LLC are defendants. See generally Bankr. E.D.N.Y. Adv. Pro. No. 19-1120-

CEC, Dkt. No. 1. The complaint alleges that 4921 12th Avenue LLC borrowed $6,500,000 from

Galster and the loan proceeds were fraudulently diverted into various entities owned or controlled

by Salamon and his son, David Salamon. See id.

       29.     On August 20, 2019, the Motion was filed with the Court. See Dkt. No. 138.

       30.     On September 3, 2019, the hearing on the Motion was adjourned from September

13, 2019 to October 4, 2019 based upon a request from Douglas T. Tabachnik, Esq.

(“Tabachnik”) on behalf of LPA. See Dkt. No. 140.

       31.     On September 11, 2019, Tabachnik filed an application to withdraw as counsel to

LPA, which included a request for an adjournment of the hearing on the Motion purportedly to

afford LPA time to obtain substitute counsel. See Dkt. No. 141 at pp. 2-3 ¶7; 141-2 at p. 2, ¶15.

       32.     On September 20, 2019, the UST Objection was filed with the Court. See Dkt. No.

145.

       33.     On September 27, 2019, the Romaro Objection, Beauty Brags Objection, El City

Objection and Ell City Objection were each filed with the Court. See Dkt. Nos. 150-153. These

objections (which were filed by the same counsel) are virtually identical and consist of 2

paragraphs, one of which is not a complete sentence. No factual or legal basis for any of these

objections is given. See, generally, id.


10
       Notably, Salamon signed the voluntary petition for 4921 12th Avenue LLC and Levine signed as counsel.
       See Case No. 18-47256-CEC.


                                                   14
17-22218-rdd     Doc 156     Filed 10/01/19 Entered 10/01/19 16:43:58           Main Document
                                          Pg 15 of 20


       34.      On September 27, 2019, an objection to the Motion was filed by Pryor &

Mandelup, L.L.P. on behalf of Salamon. See Dkt. No. 149. On September 29, 2019, a

supplemental objection to the Motion was filed by Levine and Nash on behalf of Salamon. See

Dkt. No. 154.

                                             REPLY

       35.      The Court should consider three arguments in assessing the Objections. First, the

Trustee and counsel conducted an extensive analysis into the facts and circumstances surrounding

the transfer of the Properties. The Trustee concluded in her reasonable business judgment that the

settlement embodied in the Stipulation is in the best interests of the Debtor’s estate and merits

approval. Second, the “offer” from Salamon is not more favorable than the settlement embodied

in the Stipulation and is not one the Court is likely to approve. Third, the settlement embodied in

the Stipulation is narrowly tailored. The issues raised by the United States Trustee with respect to

certain improprieties during the Chapter 11 period can be addressed in this Court. Likewise, the

issues raised by Salamon may still be raised and litigated in another forum.

       A. The Trustee Completed Her Investigation With Respect to the Transfer of the
          Properties and the Limited Settlement Embodied in the Stipulation and The
          Stipulation Merits Approval

       36.      As set forth above, the Trustee commenced an expansive investigation upon her

appointment in June 2019. Among other things, the Trustee and counsel reviewed thousands of

pages of documents including, but not limited to, documents turned over by Levine, documents

turned over by Suffern, pleadings filed in this Court, land records and Secretary of State filings.

The Trustee and her counsel met with Salamon and his counsels and Suffern and its counsel. The

Trustee and/or her counsel participated in numerous conference calls with, among others,

Debtor’s counsel of record, Salamon’s counsels, Suffern’s counsel, CPIF’s counsel, and LPA’s




                                                15
17-22218-rdd     Doc 156      Filed 10/01/19 Entered 10/01/19 16:43:58          Main Document
                                           Pg 16 of 20


former counsel. The Trustee and counsel conducted the examination of Treff and participated in

the examination of Fleischmann. The Trustee also examined Salamon under oath at a lengthy

meeting of creditors. See Dkt. No. 142. In sum, the Trustee and counsel analyzed all of the facts

and circumstances surrounding the Debtor’s acquisition of title to the Properties, the Debtor’s

transfer of title to the Properties to RS Old Mills RD LLC and RS Old Mills RD LLC’s

subsequent transfer of title to the Properties to Suffern.

       37.     The Trustee completed her investigation with respect to the transfer of the

Properties and the limited settlement embodied in the Stipulation. The Trustee concluded in her

business judgment that the longer there is a cloud on title to Properties, the more the value of the

Properties diminishes and any ultimate victory in the Adversary Proceeding with respect to the

Properties would be pyrrhic. While Salamon’s initial objection includes an appraisal purporting to

value the Properties between $115,000,000 and $144,000,000, the June 26, 2018 appraisal

prepared for LPA does not value the Properties “as-is” and instead makes extraordinary

assumptions, none of which occurred here. See Dkt. No. 149-1 at p. 2.

       38.     The Court is not a super-trustee tasked with administering a debtor’s estate. To

approve the settlement embodied in the Stipulation, this Court must determine whether the

settlement is fair, equitable and in the best interests of the estate. See In re Drexel Burnham

Lambert Grp., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991) (citing Protective Comm. for Indep.

Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424 (1968)). The Second Circuit

outlined the factors to be considered for approval of settlements under Bankruptcy Rule 9019 in

Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating LLC), 478

F.3d 452 at 462 (2d Cir. 2007).




                                                  16
17-22218-rdd     Doc 156     Filed 10/01/19 Entered 10/01/19 16:43:58            Main Document
                                          Pg 17 of 20


       39.     Resolution of broad litigation is a primary factor to examine when determining

whether a proposed settlement should be approved. See In re MF Global Inc., 2013 Bankr. LEXIS

427, *12-13 (Bankr. S.D.N.Y. January 31, 2013) (approving settlement on several grounds, the

first of which was that continued litigation “would be complex and expensive, and would divert

significant estate resources”); In re Dewey & Leboeuf L.L.P., 478 B.R. 627 at 642-43 (Bankr.

S.D.N.Y. 2012) (approving settlements in large part based on resolution of uncertainty of

anticipated future complex and protracted litigation); In re Schwartz, 480 B.R. 808, 810-11

(Bankr. W.D. Ky. 2012) (approving settlement under TMT Trailer factors and finding that

“complexity of . . . litigation, the expense, the inconvenience and delay” factor weighed heavily in

favor of approving settlement notwithstanding strong probability on success and collectability); In

re Bay W. Kailua Bay, L.L.C., 2012 Bankr. LEXIS 5363, 2012 WL 5844806, *12-14 (Bankr. D.

Haw. Nov. 15, 2012) (finding in approving proposed settlement that probability of success on

litigation being settled was uncertain); In re Hildreth, 2012 Bankr. LEXIS 4627, *14-20 (Bankr.

N.D. Iowa October 1, 2012) (finding that even though a high likelihood of success may exist,

delays incident to further delays of three-year old case weighed in favor of approval of

settlement).

       40.     Additionally, a court’s evaluation of a settlement includes consideration of the

opinion of counsel and the trustee supporting such a settlement. See MF Glob., 2013 Bankr.

LEXIS 427 at * 13 (approving settlement after giving weight to “the opinion of bankruptcy

counsel supporting the settlement”.); see also In re Hildreath, 2012 Bankr. LEXIS, at * 16. A

trustee’s business judgment plays a role in the settlement of a claim that is property of the Chapter

7 bankruptcy estate. See United States v. Sterling Consulting Corp. (In re Indian Motorcycle Co.),




                                                 17
17-22218-rdd     Doc 156     Filed 10/01/19 Entered 10/01/19 16:43:58           Main Document
                                          Pg 18 of 20


289 B.R. 269, 283 (B.A.P. 1st Cir. 2003) (“Compromises are generally approved if they meet the

business judgment of the trustee.”)

       41.     A bankruptcy court, however, should not conduct “mini-trials” on the merits of a

proposed settlement. See Liberty Towers Realty, L.L.C. v. Richmond Liberty, L.L.C., 569 B.R.

534 at 539 (E.D.N.Y. 2017) (citations omitted). “[A] bankruptcy judge need not decide the

numerous questions of law and fact raised by the settlement, but rather, should ‘canvass the issues

and see whether the settlement falls below the lowest point in the range of reasonableness.”

Bildirici v. Kittay (In re E. 44th Realty, LLC), No. 05 BR 16167, 2008 LEXIS 7337, 2008 WL

217103, at *8 (S.D.N.Y. Jan. 23, 2018) (quotations omitted).

       42.     In this case, the Trustee concluded in her best business judgment that the

settlement embodied in the Stipulation is fair, reasonable and in the best interests of the Debtor’s

estate. The Trustee’s business judgment was sound and reasonably exercised when entering into

the Stipulation, and the settlement falls well above the lowest point in the range of

reasonableness. See generally Motorola, Inc., 478 F. 3d 452; In re Drexel Burnham Lambert Grp.,

134 B.R. 493. The Stipulation should be approved.

       B.      The “Offer” From Salamon is not in the Best Interests of the Debtor’s Estate

       43.     While the “offer” from Salamon disclosed in the objection filed on September 27,

2019 appears to be higher in amount ($2,600,000), it is not comparable or analogous to the

settlement embodied in the Stipulation. Indeed, Salamon’s offer is for the sale of the estate’s

rights to pursue the Adversary Proceeding and all of the estate’s claims against Salamon. See Dkt.

No. 149 at p. 7, ¶24.

       44.     Among other infirmities, Salamon’s offer does not address the substantial claim

that would arise against the Debtor’s estate in the unlikely event Salamon overcame Suffern’s




                                                18
17-22218-rdd     Doc 156      Filed 10/01/19 Entered 10/01/19 16:43:58             Main Document
                                           Pg 19 of 20


motion to dismiss the Adversary Proceeding and obtained a final, non-appealable judgment

setting aside the deed transferring title of the Properties to Suffern. Suffern has already filed proof

of a contingent, secured, administrative, unliquidated claim in an amount not less than

$33,000,000. See Claim 16-1.

         45.   What is clear is from Salamon’s offer is that Salamon, after causing the Debtor to

transfer title to the Properties to RS Old Mills RD LLC and unsuccessfully negotiating a

resolution of his equity dispute through Levine and then through the Rabbinical Court, now

intends to use this Court to pursue his equity dispute with Suffern. A bankruptcy court is not,

however, a forum for litigation in perpetuity and settlements that minimize costly litigation and

expedite the administration of a bankruptcy estate are favored. See In re MF Glob., Inc., 2012

Bankr. LEXIS 3701, 2012 WL 3242533 (Bankr. S.D.N.Y. August 10, 2012); In re Dewey &

LeBoef L.L.P., 478 B.R. 627 at 640 (Bankr. S.D.N.Y. 2012).

         46.   The “offer” from Salamon is not in the best interests of the Debtor’s estate. The

Trustee’s business judgment to reject the offer from Salamon is sound and reasonably exercised.

         C.    The Settlement Is Narrowly Tailored

         47.   Under the Stipulation, in exchange for establishing the Claim Fund, the Trustee

agreed to seek section 363(m) approval of the Debtor’s September 2017 transfer of the Properties

to RS Old Mills RD LLC and to release with prejudice any claim of the Debtor against Suffern

with respect to Suffern’s title to the Properties. No other claims are waived or released under the

Stipulation. In fact, the Stipulation expressly provides that it does not release any claims that

equity holders may have against Suffern or any other individual or entity. See Dkt. No. 138-1 at p.

5, ¶5.




                                                  19
17-22218-rdd     Doc 156         Filed 10/01/19 Entered 10/01/19 16:43:58       Main Document
                                              Pg 20 of 20


       48.     The settlement embodied in the Stipulation is narrowly tailored. To the extent

improprieties occurred before the Trustee’s appointment, the United States Trustee may pursue its

claims and the Trustee may pursue other claims. To the extent there is a dispute among equity in

Suffern, the parties may continue their fight in whatever other forum they chose.

       49.     The agreement embodied in the Stipulation falls well above the lowest point in the

range of reasonableness and should be approved. The Stipulation should be approved.

       WHEREFORE, the Trustee respectfully requests that the Court enter an order overruling

the Objections and granting the relief requested in the Motion, together with such other and

further relief as may be just.

Dated: October 1, 2019
       Wantagh, New York                LaMONICA HERBST & MANISCALCO, LLP
                                        Counsel to Marianne T. O’Toole, as Chapter 7 Trustee of
                                        the Estate of RS Old Mill, LLC

                                  By:   s/ Salvatore LaMonica
                                        Salvatore LaMonica, Esq.
                                        Holly R. Holecek, Esq.
                                        3305 Jerusalem Avenue
                                        Wantagh, New York 11793
                                        Telephone: (516) 826-6500




                                                 20
